Gloria Carr, plaintiff, appellee herein, has filed a motion to dismiss the appeal on questions of law filed by Kenneth Granger, defendant, appellant herein. She alleges in support of her motion that Granger has failed to file his brief and assignment of errors in accordance with Rule VII of this court.
In the court below this was a bastardy action in which Granger first pleaded not guilty, then pleaded guilty, and then obtained permission of the court to withdraw his guilty plea. The case was then tried to a jury which found that Granger was the reputed father of Gloria Carr's illegitimate child. The verdict and judgment were journalized, and, after the overruling of a motion for a new trial, Granger, on March 5, 1956, filed his notice of appeal and, on March 6, 1956, filed a precipe for a transcript of the docket, journal entries and original papers to be filed in this court.
With reference to the proceedings in the court below, the record discloses two transcripts, one of them containing a portion of the testimony on cross-examination of Gloria Carr, and the other containing the special and general charge of the court. Both were filed during the month of March 1956, and, although approximately 20 months have elapsed since then, Granger has not filed his brief or assignments of error, nor does the record disclose that he has asked for or obtained any extension of time. Hence, it is apparent that Granger not only is completely out of rule with reference to filing his brief and assignment of errors but he apparently has completely abandoned his appeal.
Accordingly, the motion is well taken, should be, and hereby is, sustained, and the judgment of the court below is hereby affirmed and the appeal dismissed.
Appeal dismissed.
PETREE, P. J., and MILLER, J., concur. *Page 369